UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 6490 Dreyfus Premier Investment Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2010-June 30, 2011 Item 1. Proxy Voting Record Dreyfus Premier Investment Funds, Inc. DREYFUS DIVERSIFIED GLOBAL FUND Dreyfus Diversified Global Fund liquidated June 22, 2011. The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. DREYFUS DIVERSIFIED INTERNATIONAL FUND DREYFUS DIVERSIFIED LARGE CAP FUND The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. DREYFUS EMERGING ASIA FUND ASIAINFO-LINKAGE, INC. Ticker: ASIA Security ID: 04518A104 Meeting Date: SEP 29, 2010 Meeting Type: Annual Record Date: AUG 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Zhang For For Management 1.2 Elect Director Thomas Manning For For Management 1.3 Elect Director Sean Shao For Withhold Management 2 Ratify Auditors For For Management ASIAINFO-LINKAGE, INC. Ticker: ASIA Security ID: 04518A104 Meeting Date: APR 21, 2011 Meeting Type: Annual Record Date: FEB 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward Tian For For Management 1.2 Elect Director Davin A. Mackenzie For For Management 1.3 Elect Director Xiwei Huang For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years AVICHINA INDUSTRY & TECHNOLOGY CO., LTD. Ticker: 02357 Security ID: Y0485Q109 Meeting Date: AUG 17, 2010 Meeting Type: Special Record Date: JUL 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Subscription Agreement Between For For Management AVIC Avionics, the Company, AVIC, AVIC Avionics Systems and Hanzhong Aviation in Relation to the Subscription of New AVIC Avionics Shares AVICHINA INDUSTRY & TECHNOLOGY CO., LTD. Ticker: 02357 Security ID: Y0485Q109 Meeting Date: MAR 29, 2011 Meeting Type: Special Record Date: MAR
